Title: From Thomas Jefferson to Benjamin Vaughan, 7 June 1801
From: Jefferson, Thomas
To: Vaughan, Benjamin


               
                  Dear Sir
                  Washington June 7. 1801.
               
               I am favored by your letter of May 4. on the subject of Aliens, and edified by that as by all your letters. the right of declaring the condition of aliens, being divided between the general & particular governments it is not probable we shall ever see uniform laws on that subject. Congress may say who shall be citizens, and under what circumstances Aliens may hold offices under the General government. it is not yet decided that they may say who shall not be citizens; and it is very certain that each state may settle for itself the tariff of the privileges of aliens within their state. my general opinion is that, man having a right to live somewhere on the earth, no nation has a better right to exclude him from their portion of the earth than every other has; & consequently has no such right at all. motives of safety may authorize a temporary denial of certain privileges, but they must be limited with reason & good faith, or they become tyrannical. as to the oath of abjuration condemned by you, I deem it unnecessary, perhaps wrong. for I do not see what right one society has to prescribe the privileges & franchises which another may give to their members. so long as their member fulfills all his duties to them, they ought to be satisfied; if he does not fulfill them, they have a right to punish.  I wish to write to London for a telescope, a refractor of about 20. to 30. guineas price. I do not know whether Dollond’s shop retains it’s right to preference; nor am I acquainted with late improvements in the construction. will you advise me on this subject, and particularly as to the description by which I may get the best? it is intended for celestial & terrestrial objects. accept assurances of my friendly attachment & respect.
               
                  
                     Th: Jefferson
                  
               
            